      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
SANDRA K. JOHNSTON, PH. D,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-882-bbc
              v.

CATHY JESS, MICHAEL MEISNER,
MATTHEW WALLOCH, CODY WAGNER,
DANIEL SCHROEDER, DAVE ROSS,
DEDE MORGAN and SANDRA HAUTAMUKI,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
       Pro se plaintiff Sandra Johnston is proceeding on claims that various state officials

violated her rights to freedom of intimate association and procedural due process under the

Fourteenth Amendment when they terminated her employment and suspended her

psychological license for one year. Before the court are several discovery-related motions

filed by the parties: (1) defendants’ motion to compel plaintiff to produce documents and

signed authorizations to obtain records related to her receipt of Social Security disability

benefits after her employment ended with the Department of Corrections, dkt. #86; (2)

plaintiff’s motion to supplement her brief in opposition to defendants’ motion to compel,

dkt. #94; (3) plaintiff’s motion for a protective order and contemporaneous motion to seal

her private medical and financial information, dkts. ##89 and 92; and (4) plaintiff’s motion

for leave to file 25 additional interrogatories, dkt. #93.

       Plaintiff’s motion to supplement her opposition brief will be granted. For the reasons

below, defendants’ motion to compel will be denied without prejudice with respect to



                                              1
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 2 of 14



plaintiff’s Social Security records and granted with respect to plaintiff’s medical records

regarding her physical condition. To the extent that plaintiff has any privileged mental

health records, she will not be ordered to produce them at this time. Plaintiff’s motion for

a protective order and related motion to seal also will be denied without prejudice to the

parties seeking court assistance after first making a good faith effort to resolve the issues

raised in those motions. Finally, because defendants do not oppose plaintiff’s request to file

additional interrogatories and have already responded to those interrogatories, plaintiff’s

motion for leave to conduct further discovery will be denied as moot.



                                         OPINION

                            A. Defendants’ Motion to Compel

1. Background

       On May 13, 2020, defendants served their third request for production of documents

on plaintiff, asking for copies of her Social Security Administration and Medicare records,

including her social security number, current monthly benefit amounts, Medicare

entitlements from January 1, 2016 to May 1, 2020, applications for benefits, award and

denial notices, appeals, questionnaires, doctor reports, determinations, and consultative

examinations. Dkt. #87-1. Defendants also asked plaintiff to sign an authorization to

release her Social Security records. Plaintiff responded on May 13, 2020, providing only

some income information. Dkt. #87-2 at 3. She objected to the discovery of her medical

history as excessive and intrusive. Dkt. #87-2 at 2.



                                              2
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 3 of 14



       Defendants’ attorney, Gesina Carson, explained in subsequent emails to plaintiff that

the Social Security records were needed because plaintiff had stated at her deposition that

she was claiming damages for lost wages for her lifetime and was unable to answer any

medical-related disability determination questions. Dkt. #87-2 at 2-3. Carson noted that

if plaintiff were willing to stipulate that she was not seeking damages after the date she

applied for disability benefits, defendants would not need any records beyond the

application confirming the application date. Id. Although plaintiff sent emails on May 15

and 21, 2020, in which she suggested that she might be willing to seek lost wages only up

until the time she applied for disability benefits (from October 2015 to February 2019), the

parties did not further discuss or reach an agreement with respect to plaintiff’s lost wages

claim. See dkt. #87 at ¶¶ 8-9; dkt. #87-2 at 1; dkt. #87-3.

       On May 27, 2020, defendants served their third request for interrogatories and fourth

request for production of documents, seeking information regarding the medical care,

treatment and services that plaintiff received after leaving her employment with the

Department of Corrections in October 2015, and requesting that plaintiff sign a general

release to obtain her medical records.     Dkt. #87-4.     Plaintiff refused to answer the

interrogatories or sign the medical release on the ground that her privacy in the information

requested was protected by the Health Insurance Portability and Accountability Act of 1996

(HIPAA) and irrelevant to her claims. Dkt. #87-5. Although defendants’ counsel attempted

to confer with plaintiff in subsequent emails, plaintiff continued to assert her right to

privacy. Dkt. #87-6.



                                             3
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 4 of 14



       On June 1, 2020, defendants filed their motion to compel, seeking a court order

directing plaintiff to respond to the outstanding discovery requests. Plaintiff filed a response

and supplemental response to the motion, arguing that the requested Social Security

information and documents have nothing to do with her damages claim, that her medical

records are private and that defense counsel is harassing her. Dkt. ##88, 91, 94. (As noted

above, I am granting plaintiff’s motion to supplement her opposition brief and have

considered her additional filing.)

       In her briefs in response to defendants’ motion to compel, plaintiff makes it clear that

she is seeking damages for the loss of her job, lost wages, loss of reputation and the

permanent loss of her career as of October 28, 2015, dkt. #88 at 3, and that she is “willing

to stipulate to specific time frames for the amount of damages she seeks,” dkt. #94 at 1. In

light of plaintiff’s past emails to defendants’ counsel, it appears that plaintiff may be seeking

lost wages (back and front pay) only from the last date of employment up until the time she

applied for disability benefits (or from October 2015 to February 2019), but this is not

entirely clear. Dkt. #87-2 at 1; dkt. #87-3; dkt. #88-1 at 12. Plaintiff also mentioned her

intent to seek compensatory damages for the emotional and psychological pain that she has

experienced and will continue to experience in the future. Dkt. #88-1 at 12. Therefore, it

appears that plaintiff’s claim for damages includes lost income (back pay and front pay), loss

of future earning capacity and emotional distress.




                                               4
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 5 of 14



2. Social Security records

       Under Federal Rule of Civil Procedure 26(b)(1), defendants are permitted to obtain

discovery “regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case[.]” The question here is not one of admissibility,

but whether defendants should be permitted to conduct discovery into plaintiff’s Social

Security records. Estate of DiPiazza v. City of Madison, 2017 WL 1828920, at *2 (W.D.

Wis. May 5, 2017). See also Northwestern Memorial Hospital v. Ashcroft, 362 F.3d 923,

930 (7th Cir. 2004) (“Relevant information need not be admissible at the trial if the

discovery appears reasonably calculated to lead to the discovery of admissible evidence.”).

       As defendants point out, plaintiff’s ability to secure and engage in subsequent

employment is relevant to her claim for lost wages because even a wrongfully-terminated

employee must mitigate her damages by making a diligent search for comparable

employment. Franzen v. Ellis Corp., 543 F.3d 420, 430 (7th Cir. 2008). Specifically,

plaintiff’s receipt of Social Security benefits could suggest that there were periods in which

she was not able to work, and therefore would not have received any pay at all. Stragapede

v. City of Evanston, 125 F. Supp. 3d 818, 828 (N.D. Ill. 2015) (citing Flowers v. Komatsu

Mining Systems, Inc., 165 F.3d 554, 557-58 (7th Cir. 1999)) (“If there were times during

the back-pay period in which the discharged employee could not work at all due to his

disability. . ., the reviewing court must excise those periods from the back-pay award.”). In

fact, the Court of Appeals for the Seventh Circuit has held that “[t]he court can consider

statements made on the applications for benefits and doctors’ representations in support of



                                              5
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 6 of 14



the applications, keeping in mind that the ultimate issue is whether during the relevant

period of time for which back pay is sought [plaintiff] could have performed [her] duties.”

Flowers, 165 F.3d at 557-58.

       Therefore, if plaintiff is claiming damages for lost wages during any period of time for

which she was awarded and received disability benefits, her Social Security records are

relevant and discoverable. If, however, plaintiff is limiting her lost wages claim to the period

of time during which she did not receive disability benefits, her full Social Security

Administration file would not be relevant. In that case, defendants would be entitled to

records, such as plaintiff’s application for benefits, that verify the date she applied for

benefits and the date on which her benefits began to accrue.

       Because the scope of plaintiff’s lost wages claim is unclear, I will deny without

prejudice defendants’ motion to compel plaintiff’s Social Security records and direct the

parties to confer in good faith about the scope of plaintiff’s lost wages claim and the records

relevant to that claim. If the parties are unable to reach an agreement by July 24, 2020,

defendants may provide the court a status report and renew their motion to compel

production of plaintiff’s Social Security records. Plaintiff will be given an opportunity to

respond at that time.



3. Medical records

       Although a plaintiff has a constitutional interest in protecting the confidentiality of

her medical records, that interest may be waived when the plaintiff files suit against



                                               6
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 7 of 14



defendants alleging claims that place her medical condition at issue. Brown v. Picknell, 2019

WL 4118788, at *2 (E.D. Wis. Aug. 29, 2019); Ammons v. Gerlinger, 2007 WL 5659413,

at *2 (W.D. Wis. Mar. 12, 2007). Plaintiff points out that she is not seeking any damages

associated with a physical condition. However, she is seeking damages for the alleged

emotional distress and loss of future earning capacity, which “compensate[s] an employee

for a lifetime of diminished earnings resulting from the injury to professional standing,

character, and/or reputation caused by the discrimination.” Elestwani v. Nicolet Biomedical,

2005 WL 2035078, at *1 (W.D. Wis. Aug. 23, 2005) (citing Williams v. Pharmacia, Inc.,

137 F.3d 944, 952 (7th Cir.1998)).

       Defendants contend that plaintiff’s medical records are relevant because any physical

disability or pre-existing medical condition that plaintiff is suffering from could affect her

emotional health, and they cannot be held liable for emotional damages and loss of future

earning capacity that were caused by such a condition. Defendants are correct, and

plaintiff’s medical records concerning her physical condition are relevant to her damages

claim. Although plaintiff is correct that her medical records are private and confidential,

“[i]f a plaintiff by seeking damages for emotional distress places his or her psychological state

in issue, the defendant is entitled to discover any records of that state.” Doe v. Oberweis

Dairy, 456 F.3d 704, 718 (7th Cir. 2006).

       To the extent that plaintiff is arguing that her medical records are privileged, and

therefore not discoverable under Rule 26(b)(1), she is mistaken, at least to the extent that

it concerns her general health care records. Because this case arises under federal and not



                                               7
        Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 8 of 14



state law, it is federal law that governs whether plaintiff is entitled to assert that her medical

records are undiscoverable because they are privileged. Fed. R. Evid. 501 (state law governs

privilege only in case in which state substantive law applies). Although the United States

Supreme Court has recognized a psychiatrist-patient privilege, Jaffee v. Redmond, 518 U.S.

1, 10 (1996), there is no federal common law physician-patient privilege. Northwestern

Memorial Hospital, 362 F.3d at 926 (finding no federal common law privilege for non-

mental health records, even concerning sensitive areas such as abortion). In addition, the

Court of Appeals for the Seventh Circuit has held expressly that HIPAA does not create a

physician-patient or medical records privilege. United States v. Bek, 493 F.3d 790, 802 (7th

Cir. 2007). Accordingly, plaintiff’s medical records regarding her physical disability or

condition are discoverable, sensitive though they may be. Ammons, 2007 WL 5659413, at

*2 (finding same). Plaintiff shall have until July 31, 2020, to file full and complete responses

to defendants’ first set of interrogatories and fourth request for production of documents

related to the medical care, treatment and services that she received for any physical

condition after leaving her employment with the Department of Corrections in October

2015.

        It is not clear whether defendants are requesting, or whether plaintiff even has, mental

health records that would be considered privileged under Jaffee. (The privilege set forth in

Jaffee “encompasses licensed psychiatrists, psychotherapists, social workers, or other like

counselors,” but does not prevent disclosure of the dates of plaintiff’s treatment or the

identity of her psychotherapists. Avina v. Bohlen, 2015 WL 1756774, at *2 (E.D. Wis. Apr.



                                                8
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 9 of 14



16, 2015) (citing Santelli v. Electro-Motive, 188 F.R.D. 306, 310 (N.D. Ill. 1999)). In any

event, the parties should be aware that many courts in this circuit, including this one, have

held that “[c]laimants willing to limit their emotional distress claim to the negative emotions

that they experienced as the intrinsic result of the defendant’s alleged conduct have avoided

waiving their psychotherapist-patient privilege and are not required to produce any

psychological or medical records.” EEOC v. Area Erectors, Inc., 247 F.R.D. 549, 553 (N.D.

Ill. 2007). See also Taylor v. Chicago, 2016 WL 5404603, at *2 (N.D. Ill. Sept. 28, 2016)

(explaining most prevalent approach to balancing privacy rights of plaintiff with defendant’s

need to obtain information to contest plaintiff’s claim). This type of “garden variety

emotional distress” includes the “humiliation, embarrassment, and other similar emotions”

a plaintiff may experience as a result of a defendant’s conduct, but excludes “any resulting

symptoms or conditions that [the plaintiff] might have suffered,” including “sleeplessness,

nervousness, [and] depression.” Flowers v. Owens, 274 F.R.D. 218, 220 (N.D. Ill. 2011)

(citing Santelli, 188 F.R.D. at 309)). See also EEOC v. Wal-Mart Stores East, LP, 18-cv-

783, dkt. #97 at 9-10 (W.D. Wis. Mar. 27, 2020) (adopting same definition); EEOC v.

Autozone, Inc., 2013 WL 12180861, at *4 (E.D. Wis. Aug. 21, 2013) (same). Courts have

explained that such claims involve “generalized insult, hurt feelings, and lingering

resentment” that “do not involve a significant disruption of the plaintiff’s work life and

rarely involves more than a temporary disruption of the claimant’s personal life.” Ortiz v.

Potter, 2010 WL 796960, at *3 (E.D. Cal. Mar. 5, 2010) (quoting Javeed v. Covenant

Medical Center, Inc., 218 F.R.D. 178, 179 (N.D. Iowa 2001)). Therefore, “under this



                                              9
     Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 10 of 14



approach, waiver of [the psychotherapist-patient] privilege depends on how plaintiff

characterizes her emotional harm—the more extensive and specific the description of the

harm (which, presumably, would persuade a jury to award more in damages), the more likely

the waiver.” Taylor v. Chicago, 2016 WL 5404603, at *2 (N.D. Ill. Sept. 28, 2016).

       Therefore, if plaintiff seeks compensation for only the garden variety type of

emotional distress described above, her privileged mental health records, if there are any,

would not be discoverable. However, if plaintiff intends to argue that defendant’s conduct

involved a significant or more than temporary disruption in her personal or professional life,

she must waive any privilege that she has in her mental health records.

       Because it is not clear whether defendants are seeking plaintiff’s mental health records

or whether plaintiff is seeking more than garden variety emotional distress damages, I will

not order plaintiff to produce any of her privileged mental health records at this time.

(Plaintiff still must produce and sign a release form for her general medical records.) I will

give the parties until July 31, 2020 within which to confer in good faith about these issues.

If the parties fail to resolve the issues, if any, surrounding plaintiff’s mental health records

by July 31, they may seek further assistance from the court in resolving any disputes that

may arise.



                                    B. Plaintiff’s Motions

       Plaintiff seeks to prevent defendants from publicy disclosing her private financial and

medical information, including her social security number. As defendants point out, they



                                              10
     Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 11 of 14



are required to redact plaintiff’s personally-identifying information in any documents they

file with the court. Rule 5.2 of the Federal Rules of Civil Procedure and Part VI of this

court’s Electronic Filing Procedures (available at https://www.wiwd.uscourts.gov/electronic-

filing-procedures#A._Mandatory_Redaction) require filing users to redact or exclude the

following sensitive information in any document filed with the court, “unless such inclusion

is necessary and relevant to the case”: Social Security numbers (last four digits allowed if

necessary); names of minor children (first and last initials allowed if necessary); dates of

birth (birth year allowed if necessary); financial account numbers (last four digits allowed

if necessary); and home addresses. It does not appear at this point that either party has filed

a document containing unredacted, sensitive information concerning plaintiff.

       Plaintiff’s other personal medical or financial information cannot be sealed as a

general matter.      Under this court’s administrative order no. 337 (available at

https://www.wiwd.uscourts.gov/sites/default/files/Admin_Order_337.pdf), documents may

be filed under seal only if done pursuant to a protective order “previously entered by the

court or a contemporaneous motion to seal.” Perhaps recognizing this requirement, plaintiff

has moved contemporaneously for the entry of a protective order to prevent defendants from

publicly disclosing information she provided (or will provide) in response to discovery and

during her deposition regarding her financial and medical conditions. As discussed above,

defendants are entitled to discover certain information related to plaintiff’s damages claims

for lost wages, future earning capacity and emotional distress, depending in part on the type

of claims that plaintiff is bringing. Although much of this information is personal, it is not



                                              11
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 12 of 14



protected from public disclosure absent a protective order.

       Under Federal Rule of Civil Procedure 26(c)(1)(E), the burden is on the moving

party—here, plaintiff—to show “good cause” that a protective order is necessary “to protect

a party or person from annoyance, embarrassment, oppression, or undue burden or expense.”

Fed. R. Civ. P. 26(c)(1). Apart from stressing the private and confidential nature of her

medical and financial information, and generally alleging that the “DOJ attorneys” are

“taking advantage of her,” plaintiff does not explain why she has any reason to believe that

defendants and their attorneys are likely to misuse her private information. However, it is

not uncommon for parties to take extra precautions and submit protective orders governing

how confidential information may and may not be used.

       Therefore, I will direct defendants’ attorneys to draft a simple protective order

regarding the use of plaintiff’s medical and financial information that is disclosed during

discovery, and submit the draft to plaintiff for review and comment by July 22, 2020. If the

parties are unable to reach agreement on the contents of the protective order after making

good faith efforts to do so, defendants can submit the proposed order to the court, and

plaintiff will be given an opportunity to respond.

       One final matter deserves attention. In her response to defendants’ motion to

compel, plaintiff states that she “has been receiving messages via the court website, but does

not have a PACER account, and now cannot read in detail the texts of documents filed.” If

plaintiff is continuing to have problems with the electronic filing system, she should contact

the clerk’s office at the court for assistance. If plaintiff is not receiving a copy of defendants’



                                                12
      Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 13 of 14



filings or cannot read them, she should contact defense counsel.



                                            ORDER

       IT IS ORDERED that

       1. Plaintiff Sandra Johnston’s motion to supplement her objection, dkt. #94, is

GRANTED.

       2. Defendants’ motion to compel discovery, dkt. #86, is GRANTED IN PART and

DENIED WITHOUT PREJUDICE IN PART:

           a. The motion is DENIED WITHOUT PREJUDICE with respect to defendants’

third request for production of documents related to plaintiff’s Social Security records. The

parties shall have until July 24, 2020, within which to confer in good faith about the scope

of plaintiff’s lost wages claim and the records relevant to that claim. If the parties are unable

to reach an agreement by July 24, 2020, defendants may provide the court a status report

and renew their motion to compel plaintiff’s Social Security records.

           b. The motion is GRANTED to the extent that plaintiff shall have until July 31,

2020, to file full and complete responses to defendants’ first set of interrogatories and

fourth request for production of documents related to the medical care, treatment and

services that she received for any physical condition after leaving her employment with the

Department of Corrections in October 2015.

           c.   The motion is DENIED WITHOUT PREJUDICE with respect to any

treatment or services plaintiff may have received from psychiatrists, psychotherapists, social



                                               13
     Case: 3:18-cv-00882-bbc Document #: 117 Filed: 07/02/20 Page 14 of 14



workers or other similar counselors. The parties shall have until July 31, 2020 to resolve any

issues, with respect to plaintiff’s mental health records, if any, as outlined in this order.

       3. Plaintiff’s motion for a protective order and motion to seal, dkts. ##89 and 92,

are DENIED WITHOUT PREJUDICE to her renewing them if the parties fail to reach an

agreement on a draft protective order after making a good faith effort to do so.

       4. Defendants shall have until July 22, 2020 to submit a draft protective order

regarding the use of plaintiff’s medical and financial information to plaintiff for her review.

       5. Plaintiff’s motion for leave to file additional interrogatories, dkt. #93, is DENIED.

       Entered this 2d day of July, 2020.

                                    BY THE COURT:

                                    /s/
                                    ________________________
                                    BARBARA B. CRABB
                                    District Judge




                                              14
